IN THE COURT OF CRIMINAL APPEALS
OF TEXAS



NO. WR-81,209-01




IN RE GUADALUPE MENDOZA, Relator




ON APPLICATION FOR A WRIT OF MANDAMUS
 CAUSE NOS. 1025189-A, 1025190-A, and 1025191-A IN THE 263rd DISTRICT COURT                                                      FROM HARRIS COUNTY




            Per curiam.

O R D E R

            Relator has filed a motion for leave to file an application for a writ of mandamus pursuant
to the original jurisdiction of this Court.  In it, he contends that he filed three applications for a writ
of habeas corpus in the 263rd District Court of Harris County, that more than 35 days have elapsed,
and that the applications have not yet been forwarded to this Court.  Relator contends that the district
court entered an order designating issues, pertaining to all three applications, on October 10, 2008.
            Respondent, the Judge of the 263rd District Court of Harris County, shall file a response with
this Court by having the District Clerk submit the record on such habeas corpus applications.  In the
alternative, Respondent may resolve the issues set out in the order designating issues and then have
the District Clerk submit the records on such applications.  In either case, Respondent’s answer shall
be submitted within 30 days of the date of this order.  This application for leave to file a writ of
mandamus will be held in abeyance until Respondent has submitted his response.
 
Filed: May 7, 2014
Do not publish